Citation Nr: 1706497	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  00-24 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel











INTRODUCTION

The Veteran served on active duty from July 1982 until December 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) regional Office (RO) in North Little Rock, Arkansas.

The Veteran claimed entitlement to service connection for sleep apnea.  During the pendency of the appeal, the evidence suggests that the Veteran's sleep apnea may have been caused or aggravated by his service-connected degenerative disc disease of the lumbar spine, depression, or combination thereof.  38 C.F.R. § 3.310 (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, in deciding this claim for sleep apnea, the Board must consider all theories alleged and potential bases of entitlement, including secondary service connection.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  

The Board remanded this claim in March 2014 and December 2015.  The claim has since returned for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed sleep apnea is not causally or etiologically related to his active service.

2.  The Veteran's currently diagnosed sleep apnea is not caused or aggravated by his service-connected degenerative disc disease of the lumbar spine, depression, or combination thereof.





CONCLUSION OF LAW

The criteria to establish entitlement to service connection for sleep apnea, to include secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, VA has satisfied its duty to notify and its duty to assist.  The RO provided an April 2010 pre-adjudicatory letter to the Veteran that apprised him of the type of evidence and information needed to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  

In addition, the Veteran's claims file contains his service treatment records (STRs), VA medical records, and the Veteran's statements in support of the claim.  Nothing in the record identifies additional, potentially relevant records that could be obtained.  Therefore, VA has also complied with its duty to obtain available records.  38 U.S.C.A. § 5103(a).

The duty to assist includes providing an examination when the record indicates a claim may have merit but is insufficient to decide the matter.  38 U.S.C.A. § 5103A.  He has been afforded VA examinations in October 2010, April 2015, and October 2016.  In addition, multiple addendum opinions were requested.  Collectively, the medical evidence is adequate for the Board to make an informed decision.  Accordingly, VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159 (c). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

II.  Laws and Regulations 

The Veteran asserts that he has a sleep apnea disability that began during active service.  

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Additionally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Federal Circuit recognizes that that Board had an inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); see also 38 U.S.C.A. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Service Connection 

The Veteran essentially asserts that he developed a sleep disability during active service and it never resolved.  See May 2010 VA Form 21-4138.  He reports that he took sleep medication and that he was always tired around 1988.  See id.

His medical records reflect that he is currently diagnosed with sleep apnea.  See October 2016 VA examination report.  Therefore, he satisfies the first element of a service connection claim - a current disability.

The Veteran relates his current sleep apnea to his inability to sleep and the taking of sleep medication during service.  He is competent to do so as he would have personally experienced difficulty falling asleep and staying asleep.  The Board has no reason to doubt the credibility of his statement about his inability to sleep.  In addition, there are notations of difficulty sleeping in the service treatment records (STRs).  See January 1989 and March 1989 service treatment records.  Accordingly, he satisfies the second element - in-service injury or occurrence.

However, the record does not support the third element, which is a nexus between the current disability and the in-service incurrence.  

During the course of this appeal, the Veteran was afforded an October 2010 VA examination.  The examination report shows the Veteran was diagnosed with severe obstructive sleep apnea.  The C-file was not available.  Without reviewing the file, the examiner could not determine whether the sleep apnea was due to service.  However, the examiner noted the Veteran's sleep apnea is more likely due to weight gain and that the Veteran gained 60 pounds in the last 20 years.  Further, the examiner stated sleep apnea is not associated with low back pain, for which the Veteran is service connected.  The Board finds the October 2010 opinion inadequate to decide the claim because the examiner made no specific findings as to the relationship, if any, between the Veteran's in-service sleep complaints and his diagnosed sleep apnea.  

Thereafter, the Board remanded the claim for further development, and the Veteran was provided with an additional sleep apnea examination.  The March 2014 Board remand requested opinions on the STR notations of the Veteran's difficulty sleeping and whether his current sleep apnea was caused or aggravated by his service-connected degenerative disc disease of the lumbar spine and/or depression (to include any weight gain due to the service-connected disability).

The April 2015 examiner's addendum opinion noted the STRs were silent for any complaints of sleeping difficulties or any prescription sleeping pills.  Further, the examiner stated there was no evidence of sleep related claims until several years after the Veteran was discharged.  The examiner determined that was less likely than not that the Veteran's sleep apnea had its onset during or was caused by service through the Veteran's service-connected low back pain.  Since the examiner did not take note of the Veteran's sleep problems in the STRs or provide an opinion on secondary service connection, given the Board's specific request, the Board finds the April 2015 opinion inadequate to decide this claim.  

Consequently, in December 2015, the Board remanded the matter for further development.  Pursuant to the Board's most recent remand, it specifically requested an examiner to state whether the Veteran's currently diagnosed sleep disorder was caused or aggravated by his service-connected degenerative disc disease of the lumbar spine and/or depression (to include any weight gain due to the service-connected disability), acknowledge and comment on all instances of treatment for sleep problems in the STRs, and provide an opinion on secondary service connection.

The October 2016 VA examiner provided an opinion after reviewing the reviewing the record and examining the Veteran.  The examiner noted the most important risk factors for sleep apnea are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  

The examiner concluded it was less likely than not that the Veteran's sleep apnea had its onset during service or is related to sleep problems in the STRs.  Although the STRs note difficulty sleeping, this complaint was minimal in comparison to the vast documentation regarding the Veteran's chronic back pain.  Further, the examiner found that the sleeping complaints made during service were due to pain.  The STRs were silent for typical sleep apnea symptoms, such as snoring, apnea, and daytime sleepiness.  VA treatment records were also silent for typical symptoms and complaints until October 2002.  Since his current disability was diagnosed almost 20 years after separation, the examiner ultimately found it was less likely than not that the Veteran's sleep apnea had its onset during service or was related to the documented sleep problems in the STRs.

The Veteran, as a lay person, is competent to report an observable symptom of an inability to sleep.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, as a layperson, the Veteran is not competent to comment on its etiology because that is a complex medical question, and requires specialized training or expertise in medicine to etiologically relate a medically complex disorder such as sleep apnea.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds the October 2016 medical opinion is the most probative on the question of a nexus between current disability and in-service injury.  In addition, the examiner had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's available STRs, post-service medical evidence, his medical history, and lay statements.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Further, the examiner's opinion relied on sufficient facts and provided rationale and sound reasoning for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board concludes that the evidence weighs against the existence of a nexus between the Veteran's current sleep apnea and any injury or disease during his service.
B.  Secondary Service Connection

Sleep apnea is also unwarranted on a secondary basis; that is, due to, caused by or aggravated by service-connected disabilities.

The record reflects that the Veteran has a current sleep apnea disability.  Therefore, he satisfies the first element of a secondary service connection claim - a current disability.

The Veteran is service-connected for several disabilities, including degenerative lumbar disc disease, depression, bilateral pes planus with plantar fasciitis, peptic ulcer disease secondary to pain medication, and radiculopathy in the right lower extremity.  Therefore, he satisfies the second element of a secondary service connection claim - a service-connected disability.

The dispositive issue is a lack of a nexus (or connection) between the current disability and a service-connected disability.  The Veteran's significant weight gain since separation has been raised as a potential contributing factor to his sleep apnea disability.  See October 2010 VA Examination Report, April 2015 VA Examination Report, and October 2016 VA Examination Report.  In theory, the October 2016 VA examiner noted, back pain can limit activity, leading to weight gain, and depression may result in weight gain, but the Veteran was overweight at the time of discharge.  As was discussed above, however, his sleep apnea did not have its onset in service.

The October 2016 examiner determined the Veteran's sleep apnea was less likely than not secondary to his service-connected disabilities.  Although back pain and depression may result in weight gain, the Veteran reduced his weight from 319 pounds in 2007 to 256.7 pounds in 2016, with lifestyle changes and exercise, while continuing to cope with back pain and depression.  The examiner noted that this fact indicated that the Veteran's service-connected degenerative lumbar spine disease and depression were less likely than not the main contributors to weight gain, given they are not prohibiting weight loss.  Therefore, it was less likely than not that Veteran's sleep apnea is secondary to his service-connected degenerative lumbar disc disease or depression, including any weight gain related to each disability.  

Moreover, the examiner found that there, there was no objective evidence (i.e., via repeat sleep study or CPAP smart card review) that Veteran's obstructive sleep apnea had been aggravated beyond its natural progression.  The examiner noted that there was a sleep study in 2009 and no sleep clinic notes since that time, other than for a new mask in 2013.  Also noted was that there was a consult request from
July 2016 requesting re-evaluation, however the Veteran did not respond to appointment requests per CPRS documentation. 

Again, the October 2016 medical opinion is the most probative on the question of a nexus between current disability and the Veteran's service connected disabilities.  The examiner had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's available STRs, post-service medical evidence, his medical history, and lay statements.  Further, the examiner's opinion relied on sufficient facts and provided rationale and sound reasoning for the opinion.  For these reasons, the Board concludes that the evidence weighs against the existence of a nexus between the Veteran's current sleep apnea and any service-connected disability.

IV.  Conclusion

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that the evidence supporting this claim does not rise to the level of equipoise.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Rather, the preponderance of the evidence is against finding that his current sleep apnea disability is related to service, or his service-connected disabilities.  38 C.F.R. §§ 3.303, 3.310.  For these reasons, the benefit-of-the doubt standard of proof does not apply, and service connection for sleep apnea must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for a sleep apnea disability is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


